DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/22/2022, with respect to the rejections of the claims under 35 U.S.C. 103 over Allroth (US 2016/0318103) and Larsson (EP 3156155) have been fully considered and are persuasive in view of Applicant’s amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Tamura et al. (US 2016/0199912).
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: Claims 1 and 7 recite “a surface area”. However, the property claimed is more appropriately “a specific surface area” based on the units of measurement. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Allroth (US 2016/0318103) in view of Tamura et al. (US 2016/0199912).
Regarding claims 1 and 7, Allroth teaches an iron-based powder for making stainless steel components (¶ 1) having precipitates when sintered (¶ 48). Accordingly, 

Claims 1&7
Allroth, ¶ 42
Cr
15.0%-17.5%
17%-25%
Si
0.3%-1.0%
0.5%-2.5%
Nb
0.15%-0.45%
≤3%
Ni
3.0%-5.0%
5%-20%
Mn
0.05%-1.0%
0%-1.5%
Cu
3.0%-5.0%
≤3%
δ
10.0%-14.0%
-28.85%-57%


The prior art composition taught by Allroth overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Allroth does not expressly teach the claimed tap density or specific surface area. Allroth desires to achieve a high density in the sintered stainless steel (see ¶ 56). Tamura teaches a stainless steel powder for sintering (¶ 14-15); teaches that such powder should have a tap density of 3.5 g/cm3 – 4 g/cm3 (¶ 142) and a specific surface area of more than 0.1 m2/g (¶ 143). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to attain these properties in the stainless steel powder of Allroth because having the tap density of Tamura achieves a dense sintered body and having the specific surface area of Tamura prevents a decrease in density by preventing pore formation (¶ 142-143). The ranges of the prior art combination overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 2-3, Allroth teaches O content in the stainless steel powder is ≤0.5% (¶ 42). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Allroth teaches a mean particle size of less than 30 microns (¶ 22). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 5-6, Allroth teaches the powder is mixed with an organic binder to form an agglomerated powder (¶ 22).
Regarding claim 9, Allroth does not teach the presence of W. Accordingly, it is considered to be 0%, which lies within the claimed range.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being obvious over Larsson (EP 3156155) in view of in view of Tamura et al. (US 2016/0199912).
Regarding claims 1 and 7, Larsson teaches a stainless steel powder for making a sintered component (¶ 1) which can be precipitation hardened (¶ 11). The composition of the powder in Larsson is as follows, compared to the claimed composition:

Claims 1&7
Larsson, abs
Cr
15.0%-17.5%
15%-17%
Si
0.3%-1.0%
<1.0%
Nb
0.15%-0.45%
0.15%-0.45%
Ni
3.0%-5.0%
3%-5%
Mn
0.05%-1.0%
<1.0%
Cu
3.0%-5.0%
3%-5%
δ
10.0%-14.0%
3%-23.8%


The prior art composition taught by Larsson overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Larsson does not expressly teach the claimed tap density or specific surface area. Larsson desires to achieve a high density in the sintered stainless steel (see ¶ 4). Tamura teaches a stainless steel powder for sintering (¶ 14-15); teaches that such powder should have a tap density of 3.5 g/cm3 – 4 g/cm3 (¶ 142) and a specific surface area of more than 0.1 m2/g (¶ 143). It would have been obvious at the effective time of 
Regarding claims 2-3, Larsson also teaches exemplary alloys containing 0.146%-0.433% O (Table 1). This overlaps the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 4, Larsson teaches a median particle size of 20-60 microns (¶ 9). This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 5-6, Larsson teaches the powder is mixed with an organic binder (¶ 17).
Regarding claim 9, Larsson does not teach the presence of W. Accordingly, it is considered to be 0%, which lies within the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784